DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 9, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 4, 5, 17 and 18 are objected to because of the following informalities:  
Claim 5 does not further limit claim 3 or 4 because the probiotic cultures are identical. Claims 17 and 18 are duplicates.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2 are directed to an abstract idea of mathematical relationships. The rationale for this determination is explained 
According to the 2014 interim Eligibility Guidance an initial two step analysis is required for determining statutory eligibility. Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process//product/composition. The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea.
In the instant case, the claims as stated are drawn to a method of preparation of an individual probiotic composition for human or veterinary use according to medical history on the basis of analysis of the individual intestinal microbiome, including: a)    analysis of the intestinal microbiome of the individual by means of analysis of the individual’s stool sample for quantitative determination of bacteria of the genera Lactobacillus and Bifidobacterium and determination of their ratio and/or determination of the ratio of the bacterial phyla Firmicutes and Bacteroidetes in the sample; b)    preparation of constituent of individual probiotic cultures for a probiotic composition according to the results of analysis of the intestinal microbiome and with the use of probiotic cultures with proven health benefits on at least one of the disorders given in the medical history of the individual according to at least one source in the 
The steps of analysis of the intestinal microbiome of the individual by means of analysis of the individual’s stool sample for quantitative determination of bacteria of the genera Lactobacillus and Bifidobacterium and determination of their ratio and/or determination of the ratio of the bacterial phyla Firmicutes and Bacteroidetes in the sample, result in the instant claims being drawn to an abstract process of mathematical relationships. Therefore the result of Step 2A analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.
The dependent claims add elements in addition to the judicial exception(s) that fail to rise to the level of significantly more than the judicial exception(s) as they are a further abstract limitation comprising mathematical/algorithmic steps or information, therefore these elements are a part of the judicial exception.
This judicial exception is of the type identified by the Courts as an abstract idea akin to the following cases: “the collection, analysis, and display of available information in a particular field” (Electric Power Group (Fed. Cir. 2016)); “the broad concept of monitoring audit log data” (FairWarning IP LLC (Fed Cir 2016)). As summarized in FairWarning, the courts have explained that the "realm of abstract ideas" includes "collecting information, including when limited to particular content "Electric Power (Fed. Cir. 2016) (collecting cases)). The courts have also "treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." And Id. Therefore, as in Electric Power, "the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools."
With regards to the claims being directed to a process implemented on a computer system or embedded on a computer readable medium comprising instructions for carrying out the method, it is the underlying invention that is analyzed to determine subject matter eligibility, not just the use of a computer system or computer program product. The method steps themselves are considered to be an abstract idea because they do not purport to improve the functioning of the computer itself, there is no specific or limitation recitation of improved computer technology, nor do they effect an improvement in any other technology or technical field.
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. Preparation of constituent of individual probiotic cultures for a probiotic composition are well-known, routine and conventional steps in probiotics (See Treating an individual with probiotics in well-known, routine and conventional in molecular biology technology. See Delzenne et al. (Targeting gut microbiota in obesity: effects of prebiotics and probiotics; Nat. Rev., Endocrinol., 2011, 1-8). Inputting and outputting of data/information are insignificant, Alice Corp v. CLS Bank Int’l 573 U.S. (2014).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the
claim as a whole, claims 3-20 are determined to be directed to natural products and do not recite something “significantly different” than the natural product. Natural 
Claims 3-20 are drawn to The probiotic composition prepared by the method of claim 1, wherein the constituent of individual probiotic cultures contains a mixture of at least two different probiotic cultures and an excipient. The mixture of at least two different probiotics are not “markedly different” in structure than naturally occurring probiotic bacteria. 
L. plantarum ATCC 202195, is a strain isolated from the stool of an 11-month-old infant. There are many naturally occurring oligosaccharides.  Naturally occurring oligosaccharides are found in plants such as Raffinose, a trisaccharide found in many plants, consists of melibiose (galactose and glucose) and fructose. Inulin occurs naturally in a variety of plants, such as bananas and plantains, onions, garlic, jicama, and chicory root. Furthermore, water or a physiological salt solution are naturally occurring pharmaceutically acceptable excipients. 
 Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring components together as a composition; the composition does not change the structure of the naturally occurring probiotic bacteria, and pharmaceutically acceptable excipient.
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical 
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013). Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102

6.	Claims 3-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vesely et al., (EP 1020123 published July 2000; priority to Jan 1999).
	The claims are drawn to The probiotic composition prepared by the method of claim 1, wherein the constituent of individual probiotic cultures contains a mixture of at least two different probiotic cultures and an excipient.
Bifidobacterium breve, Bifidobacterium infantis, Bifidobacterium longum, Bifidobacterium bifidum, Lactobacillus acidophilus, Streptococcus thermophilus, Lactobacillus bulgaricus, Lactobacillus casei, Lactobacillus plantarum, Streptococcus faecium [abstract].  Particularly advantageous results are obtained through use of cultures at high concentrations expressed in CFU/g (where CFU means colony forming units); more particularly the following concentrations are preferred: 
Bifidobacterium breve: at least 30 thousand million CFU/g more preferably 50 to 70 thousand million CFU/g; Bifidobacterium infantis: at least 70 thousand million CFU/g, more preferably 100 to 150 thousand million CFU/g; Bifidobacterium longum: at least 30 thousand million CFU/g, more preferably 50 to 70 thousand million CFU/g; Bifidobacterium bifidum: at least 50 thousand million CFU/g, more preferably 75 to 100 thousand million CFU/g; Lactobacillus acidophilus: at least 50 thousand million CFU/g, more preferably 70 to 100 thousand million CFU/g; Lactobacillus bulgaricus: at least 5 thousand million CFU/g, more preferably 10 to 30 thousand million CFU/g; Lactobacillus casei: at least 5 thousand million CFU/g, more preferably 10 to 30 thousand million CFU/g; Lactobacillus plantarum: at least 100 thousand million CFU/g, more preferably 150 to 250 thousand million CFU/g; Streptococcus faecium: at least 100 thousand million CFU/g, more preferably 100 to 200 thousand million CFU/g [para. 0033].  Preferably in the bacteria mixtures of the present invention, the overall concentration of bacteria forming the bacteria mixture is included between 10-100 thousand million CFU/g of mixture [para. 0035]. Mixtures selected for the present invention have been 
One example Vesley et al., disclose is a green-tea beverage preferably comprising: water, in an amount preferably included between 72 and 92%; green-tea extract, in an amount preferably included between 0.1 and 0.25% tea extract, in an amount preferably included between 0.01 and 0.2%; fruit juice, preferably lemon juice, in an amount included between 1 and 5%; antioxidant vitamins, preferably of the group A, C, E, to such an amount that at least 30% of the recommended daily allowance (RDA) is supplied per 500 ml of beverage; selenium, preferably in a total amount included between 6 and 10 mg; sugars, preferably sucrose in a total amount included between 6 and 10%; a mixture of lyophilized lactic bacteria preferably including the following strains: Streptococcus thermophilus and Lactobacillus bulgaricus, in a total amount preferably included between 50 and 60%; Lactobacillus acidophilus, in an amount preferably included between 35 and 45%; A mixture of Bifidobacteria consisting of: Bifidobacterium breve, Bifidobacterium infantis, Bifidobacterium longum, Bifidobacterium bifidum in an amount preferably included between 5 and 15%, of which Bifidobacterium bifidum in an amount included between 75 and 85% and Streptococcus faecium, in an amount preferably included between 5 and 10% [para. 0050].
Vesley et al., disclose preferably the bacteria mixture to be added to mineral water has the following composition: Streptococcus thermophilus and Lactobacillus bulgaricus, in a total amount preferably included between 40 and 60%; Lactobacillus acidophilus, in an amount preferably included between 5 and 15%; Lactobacillus casei, in an amount preferably included between 4 and 8%; A mixture of Bifidobacteria consisting of: Bifidobacterium breve, Bifidobacterium infantis, Bifidobacterium longum, Bifidobacterium bifidum in an amount preferably included between 20 and 30%, of which Bifidobacterium bifidum in an amount included between 60 and 80%; Streptococcus faecium, in an amount preferably included between 2 and 7%; Lactobacillus plantarum, in an amount preferably included between 3 and 8% [para. 0060 See also Example 4].
The following examples are reproduced for the purpose of illustrating some embodiments of the invention, without however limiting the range thereof. The bacteria concentrations used in the below examples are the following:
Bifidobacterium breve: 50 thousand million CFU/g;
Bifidobacterium infantis: 110 thousand million CFU/g;
Bifidobacterium longum: 55 thousand million CFU/g;
Bifidobacterium bifidum: 80 thousand million CFU/g;
Lactobacillus acidophilus: 90 thousand million CFU/g;
Streptococcus thermophilus: 170 thousand million CFU/g;
Streptococcus thermophilus: YS 46 I-1668
Lactobacillus bulgaricus: 15 thousand million CFU/g;
Lactobacillus casei: 12 thousand million CFU/g;
Lactobacillus plantarum: 160 thousand million CFU/g; and
Streptococcus faecium: 150 thousand million CFU/g [para. 0062-63].  
Applicants are reminded that for claims 3-20 which are drawn to product by process claims. These claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113.  Therefore claims 3-20 are anticipated by Vesley et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101732676 (published May 2017; priority to August 2015) and Wang et al., (J. Clin Microbiol. 2014 Feb; 52(2):398-406) in view of Vesely et al., (EP 1020123 published July 2000; priority to Jan 1999).
The claims are drawn to a method of preparation of an individual probiotic composition for human or veterinary use according to medical history on the basis of analysis of the individual intestinal microbiome, including: a)    analysis of the intestinal microbiome of the individual by means of analysis of the individual’s stool sample for quantitative determination of bacteria of the genera Lactobacillus and Bifidobacterium and determination of their ratio and/or determination of the ratio of the bacterial phyla Firmicutes and Bacteroidetes in the sample; b) preparation of constituent of individual probiotic cultures for a 
KR 101732676 disclose a nucleic acid amplification primer and the intestinal beneficial bacteria detecting method using the same having the dumbbell structure. And it accurately can have sympathy for intestinal beneficial bacteria 16 kind (the Lactobacillus species 8 kind and bifidobacterium 4 kind, genus enterococcus 2 kinds, lactococcus species one kind, genus streptococcus one kind) with one reaction with the multiplex polymerase chain reaction using the oligonucleotide as the primer with rapid. And it expects to play the role of being large in the selection of the effective probiotic product according to the appearance of the intestinal beneficial bacteria, and the reliability rising about the materials development of the health food and medical supplies and probiotic product  [abstract].   The method it detects the intestinal beneficial bacteria using the above-described nucleic acid amplification primer and in that way for providing the information which it is to choose the tailor-made type probiotic product [Summary of Invention].  The method for detecting the intestinal beneficial bacteria from the biological material including the step of confirming the presence of the nucleic acid originating from a at least one strain selected from the group consisting of the step of collecting sample, the step of performing the polymerase chain reaction (2) sample to the mold using the above-described nucleic acid amplification primer, and the following (a) from Lactobacillus acidophilus: (b) Lactobacillus casei: (c) Lactobacillus gasseri: (d) Lactobacillus delbrueckii: (e) lactobacillus fermentum; (f) lactobacillus plantarum: (g) Lactobacillus reuteri: (h) lactobacillus bulgaricus: (i) Lactobacillus lactis; (j) Enterococcus faecium: (k) Enterococcus faecalis: (l) Streptococcus thermophiles; (m) Bifidobacterium bifidum: (n) Bifidobacterium breve; (o) bifidobacterium longum: and (p) Bifidobacterium animalis [Means to solve the problem]. 
	KR 101732676 disclose provides the method for providing the information which it is to choose the tailor-made type probiotic product including the step of confirming the presence of the nucleic acid originating from a at least one strain selected from the group consisting of the step of collecting sample, the step of performing the polymerase chain reaction (2) sample to the mold using the above-described nucleic acid amplification primer, and the following (a) from (3) reaction product, to comprising the nucleic acid from Lactobacillus and Bifidobacterium [Means to solve problem].  In that way the role of being large be played in the selection of the effective probiotic product according to the appearance of the intestinal beneficial bacteria, and the reliability rising about the materials development of the health food and medical supplies and probiotic product {effects of the invention]. 
Specifically the nucleic acid amplification primer of 16 pairs according to the present invention is mixed in the intestinal beneficial bacteria DNA fragment and the PCR amplification product which the type is specific can be produced. And it can be quick and the appearance of the intestinal beneficial bacteria can be accurately easily detected from the sample of the entity. Furthermore, by the primer of the multiple 
Therefore, KR 101732676 teach a method of preparation of an individual probiotic composition for human or veterinary use according to medical history on the basis of analysis of the individual intestinal microbiome, including: a)   analysis of the intestinal microbiome of the individual by means of analysis of the individual’s stool sample for quantitative determination of bacteria of the genera Lactobacillus and Bifidobacterium and b) preparation of constituent of individual probiotic cultures for a probiotic composition according to the results of analysis of the intestinal microbiome and with the use of probiotic cultures with proven health benefits on at least one of the disorders given in the medical history of the individual according to at least one source in the literature and/or the result of a clinical study; and c)  an addition of an auxiliary component to the constituents of the individual probiotic culture.
However, KR 101732676 does not teach the determination of their ratio and/or determination of the ratio of the bacterial phyla Firmicutes and Bacteroidetes in the sample.
Firmicutes and Bacteroidetes in the sample.
	Vesley et al., has been discussed above as teaching combination compositions with a mixture of lyophilized live bacteria comprising at least three bacteria species selected from Bifidobacterium breve, Bifidobacterium infantis, Bifidobacterium longum, Bifidobacterium bifidum, Lactobacillus acidophilus, Streptococcus thermophilus, Lactobacillus bulgaricus, Lactobacillus casei, Lactobacillus plantarum, Streptococcus faecium [abstract]. Vesley et al., teach the presence of the different probiotic bacteria, in a live and viable form and at high concentrations, should be ensured in the intestinal flora. It is also important that the introduced bacteria species should be suitably selected and have appropriate concentrations so that they may exert synergic and balanced actions between each other, to advantage of the host's health [para. 0014]. Vesley et al., brings specific beneficial effects to the consumer's organism due to a synergy of health-nutrition effects. Functional properties are connected with the synergy between the effects caused by the specific components of the beverage in combination with   

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Vesley et al’s combination compositions comprising Bifidobacterium and Lactobacillus to the method of KR 101732676 wherein the individualized compositions will increase, supplement and balance the intestinal flora. 
One of ordinary skill in the art would have a reasonable expectation of success by combining the teaching of KR 101732676, Wang et al., and Vesley et al., because Wang et al., teach quantification and comparison of Bifidobacterium to Lactobacillus and Firmicutes to Bacteroidetes corresponds to specific intestinal dysbiosis. 
Furthermore, no more than routine skill would have been required to incorporate specific probiotic combinations when KR 101732676 already teaches one of skill in the art to produce individualized probiotic compositions based on the fecal microbiota.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.  

Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KR2004001271 published Feb. 2004 ) disclose  a combination characterized in that it comprises at least three of the microorganisms Lactobacillus rhamnosus LGG (ATCC 53103), Lactobacillus rhamnosus LC705 (DSM 7061), Propionibacterium freudenreichii ssp. shermanii PJS (DSM7067) and a bifidobacterium, or Propionibacterium freudenreichii ssp. shermanii PJS (DSM7067) and a bifidobacterium.  Vriesema ( WO 2006112714) teach a composition comprising Lactobacillus and Bifidobacterium and further comprising indigestible oligosaccharide selected from the group consisting of Lactobacillus and Bifidobacterium, and the prebiotics are inulin wherein the probiotics are Lactobacillus and Bifidobacterium, the mass ratio of the Lactobacillus to the Bifidobacterium is (2.0-20.0):(2.0-20.0).  Delroisse et al., (Micro. Res Vol 263, Issue 6, Nov 2008: Pages 663-670) detection of Bifidobacterium spp. and Lactobacillus spp. at concentrations down to 10 CFU per real time PCR, corresponding to 5×104 CFU/g feces. We conclude that real-time PCR is a very sensitive and precise technique for extensive quantitative evaluation of gut Bifidobacterium spp. and Lactobacillus spp. Thus, the approach used here to detect and quantify bacteria with group-specific primers should contribute to further studies of the composition and dynamics of the rat intestinal microbiota. 

Conclusion
9.	No claims allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645